DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 12/21/2021, with respect to the rejection(s) of claim(s) 1,3-9, 11-14 and 16-25 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-9, 11-14 and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “at least one of the first or second blood flow features including a pulsatile change in blood volume” and “wherein the first blood flow feature comprises a heart sound of the patient”. It is unclear how the claimed “first blood flow feature” be both a) a pulsatile change in blood volume AND b) a heart sound of the patient. A pulsatile change in volume has different units than a heart sound, and they are not compatible. The definition of “first blood flow feature” is now unclear. For the purposes of substantive examination, it is presumed that the first blood flow feature comprises a heart sound.
Claims 3-9, 11-14, 16, 21, and 24 are rejected by virtue of dependence on Claim 1.

Claim 17 recites the limitations “at least one of the first or second blood flow feature including a pulsatile change in blood volume” and “wherein the first blood flow feature comprises a heart sound of the patient”. It is unclear how the claimed “first blood flow feature” be both a) a pulsatile change in blood volume AND b) a heart sound of the patient. A pulsatile change in volume has different units than a heart sound, and they are not compatible. The definition of “first blood flow feature” is now unclear. For the purposes of substantive examination, it is presumed that the first blood flow feature comprises a heart sound.
Claims 18-20 and 25 are rejected by virtue of dependence on Claim 17. 
Claim 22 recites the limitations “the first blood flow feature including at least a trend in pulsatile changes in blood volume” and “wherein the first blood flow feature comprises a heart sound of the patient”. It is unclear how the claimed “first blood flow feature” be both a) a trend in pulsatile changes in blood volume AND b) a heart sound of the patient. A trend in pulsatile changes in volume has different units than a heart sound, and they are not compatible. The definition of “first blood flow feature” is now unclear. For the purposes of substantive examination, it is presumed that the first blood flow feature comprises a heart sound.
Claim 23 is rejected by virtue of dependence on Claim 22. 

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the closest prior art, Joo (US 2003/0060723 A1), discloses
A method of detecting blood flow in a patient, comprising: 
receiving a first segment of a first physiological signal of the patient (“the sensing devices 16 and 18 are configured to detect acoustical energy…”, [0046]), wherein the first physiological signal comprises phonocardiogram data (“Acoustical energy sensed by the devices 16 and 18 is converted by the defibrillator 10 into digital phono cardiogram (PCG) data”, [0046]) and wherein the first segment of the 
receiving a second segment of a second physiological signal of the patient (“Yet another physiological signal that could be used in the invention is…a pulse oximetry signal”, [0104]; “Although analysis of impedance signal data is discussed below as a way of describing further embodiments of the present invention, those of ordinary skill in the art will appreciate that the pulse detection processes of the present invention may use any physiological signal or combination of different physiological signals that reveal the presence of a cardiac pulse. These signals include…pulse oximetry signals,”, [0107]; therefore, instead of impedance data, pulse oximetry data could be used), wherein the second segment of the second physiological signal is obtained with the defibrillator (Fig. 2; “For example, the invention may be implemented in an automated external defibrillator”, [0019]; this implies all embodiments are able to be done with an automated external defibrillator with additional sensors); 
calculating a first blood flow feature from the first segment (Fig. 14, Element 244; “detection process 244 may undertake actions as described above with regard to any or all of the pulse detection processes 60a, 60b, and/or 60c”, [0134]; Element 60a includes Step 76, wherein “the estimated instantaneous energy and background energy are …compared … to determine a relative change in energy in the PCG data”, [0069]; this relative change is being interpreted as a blood flow feature); 
calculating a second blood flow feature from the second segment (“The resulting pulse oximetry signal may then be analyzed according to the present invention for one or more features indicative of a cardiac pulse”, [0104]), at least one of the first or second blood flow features including a pulsatile change in blood volume (“The absorption or reflectance of the light is modulated by the pulsatile arterial blood volume and detected using a photodetector device”, [0104]; therefore, a pulse oximetry signal has pulsatile changes in blood volume embedded in the detected light signal); 
determining a blood flow characteristic of the patient (Fig. 14, Element 244; “If the relative change in energy between the estimated instantaneous energy and the estimated background energy 
determining if the patient has no heart sound based on the determined blood flow characteristic of the patient (Fig. 14, element 244, which includes step 78 of element 60a, option “NO”). 
Joo discloses the claimed invention except for expressly disclosing when it is determined that the patient has no detected heart sound, subsequently determining the blood flow characteristic based on the second blood flow feature; and administering at least one treatment to the patient based at least in part on the blood flow characteristic based on the second blood flow feature. Instead, Joo discloses simultaneously determining two separate blood flow characteristics based on two separate blood flow features, and administering at least one treatment to the patient based at least in part on both blood flow characteristics (Fig. 14 method). Other prior art such as Morgan (US 4,610,254) and Rock (US 2002/0173725 A1) disclose determining a pulse based on a second blood flow feature (an ECG measurement), and administering at least one treatment to the patient based at least in part on the pulse blood flow characteristic based on the second blood flow feature. However, neither Morgan, Rock, or any other prior art disclose determining a heart sound (which is interpreted to be the blood flow characteristic) based at least in part on the second blood flow feature. 
Claims 3-9, 11-14, 16, 21, and 24 are indicated as having allowable subject matter by virtue of dependence on Claim 1.
Regarding Claim 17, Joo discloses A medical device, comprising: 
a first sensor (Elements 16 and 18, Fig. 2) configured to sense a first physiological signal of a patient (“the sensing devices 16 and 18 are configured to detect acoustical energy…”, [0046]) and output a first segment of the first physiological signal (Step 250, Fig. 2), wherein the first physiological signal 
a second sensor configured to sense a second physiological signal of the patient (“Yet another physiological signal that could be used in the invention is…a pulse oximetry signal”, [0104]; “Although analysis of impedance signal data is discussed below as a way of describing further embodiments of the present invention, those of ordinary skill in the art will appreciate that the pulse detection processes of the present invention may use any physiological signal or combination of different physiological signals that reveal the presence of a cardiac pulse. These signals include…pulse oximetry signals,”, [0107]; therefore, instead of impedance data, pulse oximetry data could be used) and output a second segment based of the second physiological signal (Step 246, Fig. 14), wherein the second sensor is to be placed on the skin of the patient when in use (A pulse oximetry sensor is placed against the skin of a patient when in use); 
a processor arranged to: 
analyze the first segment of the first physiological signal to determine a first blood flow feature (Fig. 14, Element 244; “detection process 244 may undertake actions as described above with regard to any or all of the pulse detection processes 60a, 60b, and/or 60c”, [0134]; Element 60a includes Step 76, wherein “the estimated instantaneous energy and background energy are …compared … to determine a relative change in energy in the PCG data”, [0069]; this relative change is being interpreted as a blood flow feature); 
analyze the second segment of the second physiological signal to determine a second blood flow feature (“The resulting pulse oximetry signal may then be analyzed according to the present invention for one or more features indicative of a cardiac pulse”, [0104]), at least one of the first blood flow feature and the second blood flow feature including a pulsatile change in blood volume (“The absorption or reflectance of the light is modulated by the pulsatile arterial blood volume and detected using a photodetector device”, [0104]; therefore, a pulse oximetry signal has pulsatile changes in blood volume embedded in the detected light signal); 

Joo discloses the claimed invention except for expressly disclosing when it is determined that the patient has no detected heart sound, subsequently determine the blood flow characteristic based on the second blood flow feature; and cause at least one treatment to be administered to the patient based on the blood flow characteristic based on the second blood flow feature. Instead, Joo discloses simultaneously determining two separate blood flow characteristics based on two separate blood flow features, and administering at least one treatment to the patient based at least in part on both blood flow characteristics (Fig. 14 method). Other prior art such as Morgan (US 4,610,254) and Rock (US 2002/0173725 A1) disclose determining a pulse based on a second blood flow feature (an ECG measurement), and administering at least one treatment to the patient based at least in part on the pulse blood flow characteristic based on the second blood flow feature. However, neither Morgan, Rock, or any other prior art disclose determining a heart sound (which is interpreted to be the blood flow characteristic) based at least in part on the second blood flow feature. 
Claims 18-20 and 25 are indicated as having allowable subject matter by virtue of dependence on Claim 17.
Regarding Claim 22, Joo discloses a method of detecting a blood flow in a patient, comprising: receiving a first segment of a first physiological signal (“the sensing devices 16 and 18 are configured to detect acoustical energy…”, [0046]), the first segment including an indication of one or more pulsatile changes in blood volume (A phonocardiograph indicates the opening and closing of heart valves, which indicate a pulsatile change in blood volume), wherein the first physiological signal comprises phonocardiogram data (“Acoustical energy sensed by the devices 16 and 18 is converted by the defibrillator 10 into digital phono cardiogram (PCG) data”, [0046]) and wherein the first segment of the first physiological signal is obtained with a defibrillator external to the patient (Fig. 2; “For example, the invention may be implemented in an automated external defibrillator”, [0019]; this implies all embodiments are able to be done with an automated external defibrillator with additional sensors); 
receiving a second segment of a second physiological signal patient (“Yet another physiological signal that could be used in the invention is…a pulse oximetry signal”, [0104]; “Although analysis of impedance signal data is discussed below as a way of describing further embodiments of the present invention, those of ordinary skill in the art will appreciate that the pulse detection processes of the present invention may use any physiological signal or combination of different physiological signals that reveal the presence of a cardiac pulse. These signals include…pulse oximetry signals,”, [0107]; therefore, instead of impedance data, pulse oximetry data could be used), wherein the second segment of the second physiological signal is obtained with the defibrillator (Fig. 2; “For example, the invention may be implemented in an automated external defibrillator”, [0019]; this implies all embodiments are able to be done with an automated external defibrillator with additional sensors); 
determining from the first segment a first blood flow feature (Fig. 14, Element 244; “detection process 244 may undertake actions as described above with regard to any or all of the pulse detection processes 60a, 60b, and/or 60c”, [0134]; Element 60a includes Step 76, wherein “the estimated instantaneous energy and background energy are …compared … to determine a relative change in energy in the PCG data”, [0069]; this relative change is being interpreted as a blood flow feature), 

determining a patient blood flow characteristic (Fig. 14, Element 244; “If the relative change in energy between the estimated instantaneous energy and the estimated background energy exceeds a predetermined threshold, the pulse detection process 60a determines that a heart sound was detected “, [0069]; “detection process 244 may undertake actions as described above with regard to any or all of the pulse detection processes 60a, 60b, and/or 60c”, [0134]) based on the first blood flow feature (Step 78 of pulse detection process 60a is based on Step 76 of element 60a), wherein the blood flow characteristic comprises a heart sound of the patient (Step 78 of element 60a is determining whether a heart sound was detected); 
determining whether the patient has a detected heart sound from blood flow characteristic (Fig. 14, element 244, which includes step 78 of element 60a); and 
outputting an indication of at least one of no blood flow or a presence of a blood flow based on the patient blood flow characteristic (Step 257, Fig. 14)
Joo discloses the claimed invention except for expressly disclosing the first blood flow feature including at least a trend in pulsatile changes in blood volume; and
when it is determined that the patient has no detected heart sound, subsequently determining the blood flow characteristic based on the second blood flow feature. Instead, Joo discloses simultaneously determining two separate blood flow characteristics based on two separate blood flow features, and administering at least one treatment to the patient based at least in part on both blood flow characteristics (Fig. 14 method). Other prior art such as Morgan (US 4,610,254) and Rock (US 2002/0173725 A1) disclose determining a pulse based on a second blood flow feature (an ECG measurement), and administering at least one treatment to the patient based at least in part on the pulse blood flow characteristic based on the second blood flow feature. However, neither Morgan, Rock, or any other prior 
Claim 23 is indicated as having allowable subject matter by virtue of dependence on Claim 22.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791